Title: Thomas Cooper to Thomas Jefferson, 20 February 1818
From: Cooper, Thomas
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia
Feb. 20. 1818
                    
                    I feel myself greatly obliged and much gratified by the kind and liberal conduct of the Governors of your Institution in my case. In truth, having from the age of twenty to fifty laboured almost exclusively for the public, I find it absolutely necessary to labour now for my family, which forms if not the only the strongest motive to exertion with me now; and I must for their sake, use the few years that remain with a view to the benefit of those whom I have made dependant upon me.
                     As to the Chemical Chair, Dr Physick and Dr Dorsey have hitherto exclaimed nolo episcopari: but if Dorsey does not take the chair of anatomy, the Trustees will look to Dr Wistar Hossack. The dread of this, I think will drive Dorsey into an acceptance, which a little persuasion will easily produce. In that case, unless my Politics keep me out (no unlikely event) I shall find an opening.
                     The Medical faculty to their great disgrace, have recommended Dr augustine Smith of Williamsburgh, who is some kind of relation to Physick and Dorsey, and whom they expect to manage at will. Smith, may be a tolerable dissector, but he is no more. He cannot write a page either of grammar or orthography, without much consultation with a dictionary. He is perfectly ignorant of the Classical languages, and his temper is very bad, and I have no reason to speak in favour of his conduct, which so far as I have been interested in looking at it, is has been marked by duplicity. He will not succeed here.
                     At all events, unless my necessities compel me to renew my course of Chemistry and Mineralogy for the Spring, I will accept M. Correa’s kind offer of a seat in his Carriage, when Congress breaks up; because whether here or in Virginia, I shall be anxious to promote an Institution that promises more liberal Instruction than any thing I know of in this Country.
                     Your business will be to make it an University, and to build a  Hospital. The latter is a sine quâ non.
                    
                        Accept mean while, my kind and respectful thanks, and believe me as heretofore, always Dear sir
                        Your obliged friend and Servant
                        Thomas Cooper
                    
                 